Title: From George Washington to Henry Laurens, 1 July 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            English Town [N.J.] 1st July 1778
          
          I embrace this first moment of leisure, to give Congress a more full and particular
            account of the movements of the Army under my command, since its passing the Delaware,
            than the situation of our Affairs would heretofore permit.
          I had the honor to advise them, that on the appearances of the enemy’s intention to
            march thro’ Jersey becoming serious, I had detatched General Maxwells Brigade, in
            conjunction with the Militia of that State, to interrupt and impede their progress, by
            every obstruction in their power; so as to give time to the Army under my command to
            come up with them, and take advantage of any favorable circumstances that might present
              themselves. The Army having proceeded to Coryell’s
            ferry and crossed the Delaware at that place, I immediately detatched Colo. Morgan with
            a select Corps of 600 Men to reinforce General Maxwell, and marched with the main Body
            towards princetown.
          The slow advance of the Enemy had greatly the air of design, and led me, with others,
            to suspect that General Clinton desirous of a general Action was endeavouring to draw us
            down into the lower Country, in order by a rapid movement to gain our Right, and take
            possession of the strong Grounds above us. This consideration, and to give the troops
            time to repose and refresh themselves from the fatigues they had experienced from rainy
            and excessive hot Weather, determined me to halt at Hopewell Township, about five Miles
            from princetown, where we remained till the Morning of the 25th On the preceding day I
            made a second detatchment of 1500 chosen troops under Brigadier Genl Scott, to reinforce
            th⟨os⟩e already in the vicinity of the Enemy, the more effectually to annoy and delay
            their march. The next day the Army moved to Kingston, and
            having received intelligence that the Enemy were prosecuting their Rout towards Monmouth
            Court House, I dispatched a thousand select men under Brigadier General Wayne, and sent
            the Marquis de la Fayette to take the command of the whole advanced Corps, including
            Maxwells Brigade and Morgans light Infantry; with orders to take the first fair
            opportunity of attacking the Enemy’s Rear. In the evening
            of the same day, the whole Army marched from Kingston where our Baggage was left, with
            intention to preserve a proper distance for supporting the advanced Corps, and arrived
            at Cranberry early the next morning. The intense heat of the Weather, and a heavy storm
            unluckily coming on made it impossible to resume  our march that day
            without great inconvenience and injury to the troops. Our advanced Corps being
            differently circumstanced, moved from the position it had held the night before, and
            took post in the evening on the Monmouth Road, about five Miles from the Enemy’s Rear,
            in expectation of attacking them next morning on their march. The main Body having
            remained at Cranberry, the advanced Corps was found to be too remote, and too far upon
            the Right to be supported either in case of an attack upon, or from the Enemy, which
            induced me to send orders to the Marquis to file off by his left towards English
              Town, which he accordingly executed early in the
            Morning of the 27th.
          The Enemy in marching from Allen Town had changed their disposition and placed their
            best troops in the Rear, consisting of all the Grenadiers, Light Infanty, and Chasseurs
            of the line. This alteration made it necessary to increase the number of our advanced
            Corps; in consequence of which I detatched Major General Lee with two Brigades to join
            the Marquis at English Town, on whom of course the command of the whole devolved,
            amounting to about five thousand Men. The main Body
            marched the same day and encamped within three Miles of that place. Morgans Corps was
            left hovering on the Enemy’s right flank, and the Jersey Militia, amounting at this time
            to about 7 or 800 Men under General Dickinson on their left.
          The Enemy were now encamped in a strong position, with their right extending about a
            Mile and an half beyond the Court House, in the parting of the Roads leading to
            Shrewsbury and Middletown, and their left along the Road from Allen Town to Monmouth,
            about three miles on this side the Court House. Their Right flank lay on the skirt of a
            small wood, while their left was secured by a very thick one, a Morass running towards
            their Rear, and their whole front covered by a wood, and for a considerable extent
            towards the left with a Morass. In this situation they halted till the morning of the
            28th.
          Matters being thus situated, and having had the best information, that if the Enemy
            were once arrived at the Heights of Middletown, ten or twelve Miles from where they
            were, it would be impossible to attempt any thing against them with a prospect of
            success I determined to attack their Rear the moment they should get in motion from
            their present Ground. I communicated my intention to General Lee, and ordered him to
            make his disposition for the attack, and to keep his Troops constantly lying upon their
            Arms, to be in readiness at the shortest notice. This was
            done with respect to the Troops under my immediate command.
          About five in the Morning General Dickinson sent an Express, informing, that the Front
            of the Enemy had began their march. I instantly  put the Army in
            motion, and sent orders by one of my Aids to General Lee to move on and attack them,
            unless there should be very powerful Reasons to the contrary; acquainting him at the
            same time, that I was marching to support him, and for doing it with the greater
            expedition and convenience, should make the Men disencumber themselves of their packs
            and Blankets.
          After marching about five Miles, to my great surprize and mortification, I met the
            whole advanced Corps retreating, and, as I was told, by General Lee’s orders without
            having made any opposition, except one fire given by a party under the command of Colo.
            Butler, on their being charged by the Enemy’s Cavalry, who were repulsed. I proceeded
            immediately to the Rear of the Corps, which I found closely pressed by the Enemy, and
            gave directions for forming part of the retreating troops, who by the brave and spirited
            conduct of the Officers, aided by some pieces of well served Artillery, checked the
            Enemy’s advance, and gave time to make a disposition of the left Wing and second line of
            the Army upon an eminence, and in a wood a little in the Rear, covered by a morass in
            front. On this were placed some Batteries of Cannon by Lord Stirling, who commanded the
            left Wing, which played upon the Enemy with great effect, and seconded by parties of
            Infantry detatched to oppose them, effectually put a stop to their advance.
          General Lee being detatched with the advanced Corps, the command of the Right Wing, for
            the occasion, was given to General Greene. For the expedition of the march, and to
            counteract any attempt to turn our Right, I had ordered him to file off by the new
            Church two Miles from English Town, and fall into the Monmouth Road, a small distance in
            the Rear of the Court House, while the rest of the Column moved directly on towards the
            Court House. On intelligence of the Retreat, he marched
            up and took a very advantagious position on the Right.
          The Enemy, by this time, finding themselves warmly opposed in front made an attempt to
            turn our left Flank; but they were bravely repulsed and driven back by detatched parties
            of Infantry. They also made a movement to our Right, with as little success, General
            Greene having advanced a Body of Troops with Artillery to a commanding peice of Ground,
            which not only disappointed their design of turning our Right, but severely enfiladed
            those in front of the left Wing. In addition to this, General Wayne advanced with a Body
            of Troops and kept up so severe and well directed a fire that the Enemy were soon
            compelled to retire behind the defile, where the first stand in the beginning of the
            Action had been made.
          In this situation, the Enemy had both their Flanks secured by thick Woods and Morasses,
            while their front could only be approached thro’ a narrow pass. I resolved nevertheless
            to attack them, and for that purpose  ordered General Poor with his own
            and the Carolina Brigade, to move round upon their Right, and General Woodford upon
            their left, and the Artillery to gall them in front:
            But the impediments in their way prevented their getting within reach before it was
            dark. They remained upon the Ground, they had been directed to occupy, during the Night,
            with intention to begin the attack early the next morning, and the Army continued lying
            upon their Arms in the Feild of Action, to be in readiness to support them. In the mean
            time the Enemy were employed in removing their wounded, and about 12 OClock at Night
            marched away in such silence, that tho’ General Poor lay extremely near them, they
            effected their Retreat without his Knowledge. They carried off all their wounded except
            four Officers and about Forty privates whose wounds
            were too dangerous to permit their removal.
          The extreme heat of the Weather—the fatigue of the Men from their march thro’ a deep
            sandy Country almost entirely destitute of Water, and the distance the Enemy had gained
            by marching in the Night, made a pursuit impracticable and fruitless. It would have
            answered no valuable purpose, and would have been fatal to numbers of our Men, several
            of whom died the preceding day with Heat.
          Were I to conclude my account of this days transactions without expressing my
            obligations to the Officers of the Army in general, I should do injustice to their
            merit, and violence to my own feelings. They seemed to vie with each other in
            manifesting their Zeal and Bravery. The Catalouge of those who distinguished themselves
            is too long to admit of particularizing individuals: I cannot however forbear mentioning
            Brigadier General Wayne whose good conduct and bravery thro’ the whole action deserves
            particular commendation.
          The Behaviour of the troops in general, after they recovered from the first surprize
            occasioned by the Retreat of the advanced Corps, was such as could not be surpassed.
          All the Artillery both Officers and Men that were engaged, distinguished themselves in
            a remarkable manner.
          Inclosed Congress will be pleased to receive a Return of our killed, wounded and
            missing. Among the first were Lieut. Colo. Bunner of Penna and Major Dickinson of
            Virginia both Officers of distinguished merit and much to be regretted. The Enemy’s slain left on the Feild and buried by us, according
            to the Return of the persons assigned to that duty were four Officers and Two hundred
            and forty five privates. In the former number was the Honble Colo. Monckton. Exclusive of these they buried some themselves, as there were
            several new Graves near the feild of Battle. How many Men they may have had wounded
            cannot be determined; but from the usual proportion the number must have been
            considerable. There were a few prisoners taken.
          
          The peculiar Situation of General Lee at this time, requires that I should say nothing
            of his Conduct. He is now in arrest. The Charges against him, with such Sentence as the
            Court Martial may decree in his Case, shall be transmitted for the approbation or
            disapprobation of Congress as soon as it shall have passed.
          Being fully convinced by the Gentlemen of this Country that the Enemy cannot be hurt or
            injured in their embarkation at Sandy Hook the place to which they are going, and
            unwilling to get too far removed from the North River, I put the Troops in motion early
            this morning and shall proceed that way, leaving the Jersey Brigade, Morgans Corps and
            other light parties (the Militia being all dismissed) to hover about them—countenance
            desertion and to prevent their depredations as far as possible. After they embark, the
            former will take post in the Neighbourhood of Elizabeth Town—The latter rejoin the Corps
            from which they were detatched. I have the Honor to be with the greatest Respect Sir Yr
            most obt Servt
          
            Go: Washington
          
        